ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rentfrow Inc.                                )      ASBCA No. 60777
                                             )
Under Contract No. NOO 178-06-D-4852         )

APPEARANCE FOR THE APPELLANT:                       Ms. Tabea Rentfrow
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                ORDER OF DISMISSAL FOR FAIL URE TO PROSECUTE

       On 2 September 2016, appellant appealed from a 25 July 2016 contracting
officer's final decision asserting a government claim in the amount of $633,824 for
overpayments and unallowable direct costs under the captioned contract. The appeal was
docketed by the Board on 6 September 2016. After failing to timely file its complaint
pursuant to Board Rule 6(a) and Board Order dated 20 October 2016, the Board's
7 November 2016 Order directed appellant to file its complaint by 21 November 2016 or
the Board would designate the 2 September notice of appeal as the complaint. After
receiving no response, the Board's 22 November 2016 Order designated the notice of
appeal as the complaint.

        The Board's 29 December 2016 Order directed the parties to advise whether they
desired a hearing, submission without a hearing pursuant to Board Rule 11, or Alternative
Disputes Resolution to resolve the appeal. In its response, the government indicated that
its attempts to confer with appellant to discuss a discovery schedule were unsuccessful.
No response to the 29 December Order was received from appellant. The Board's
1 March 2017 Order directed appellant to respond to the 29 December Order and advised
it that a failure to comply with the 1 March Order could result in the Board ordering it to
show cause why the appeal should not be dismissed pursuant to Board Rule 17 for failure
to prosecute. No response was received.

       By Order dated 21 March 2017, the Board directed appellant, within 21 days of
the date of the Order, to show cause why the appeal should not be dismissed for lack of
prosecution. Appellant received the Show Cause Order on 27 March 2017. To date, the
Board has received no response from appellant.

        Accordingly, this appeal is dismissed with prejudice under Board Rule 17 for
failure to prosecute.

       Dated: 18 April 2017




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur




 RICHARD SHACKLEFORD                              DAYID D' ALESSANDRIS
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60777, Appeal of Rentfrow Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2